18-36844-cgm         Doc 22       Filed 05/06/19 Entered 05/06/19 15:05:12     Main Document
                                               Pg 1 of 2



GENOVA & MALIN
Attorneys for Debtors
Hampton Business Center
1136 Route 9
Wappingers Falls, New York 12590
(845) 298-1600
Thomas Genova, Esq. (TG4706)
Andrea B. Malin, Esq. (AM4424)

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
POUGHKEEPSIE DIVISION
-----------------------------------------------------X
IN RE:
                                                         CHAPTER 13
STEVEN A. RAABE and                                      CASE NO. 18-36844(CGM)
KATHLEEN RAABE,

                           Debtors.
----------------------------------------------------X


                           ORDER REDUCING CLAIM NO. 5 TO ZERO

                 The attorneys for the debtor in the above-referenced case, GENOVA & MALIN,

having moved this Court for an Order Reducing Claim to Zero, as set forth in the Notice of

Motion and Motion, dated March 22, 2019, and upon reading and filing of the Notice of said

Motion and Motion in support thereof and after hearing held on April 30, 2019, and there having

been no appearance in opposition thereto, and due deliberation having been had thereon,

                 NOW, on motion of GENOVA & MALIN, attorneys for the debtors, pursuant to

11 U.S.C. §§502, 1322, 1325(a)(5)© and Federal Rule of Bankruptcy Procedure 3007, it is
18-36844-cgm      Doc 22    Filed 05/06/19 Entered 05/06/19 15:05:12          Main Document
                                         Pg 2 of 2



              ORDERED, that Claim No. 5, filed by MTGLQ INVESTORS, L.P. is hereby

reduced to zero and shall not receive any payment under the debtors’ Chapter 13 Plan until such

time that a deficiency judgment is obtained and the claim amended to a general unsecured claim.




                                                            /s/ Cecelia G. Morris
                                                            _______________________
Dated: May 3, 2019
                                                            Hon. Cecelia G. Morris
      Poughkeepsie, New York
                                                            Chief U.S. Bankruptcy Judge
